
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-K


ADC Special Incentive Plan

Plan Name and Effective Date

        The name of this plan is the ADC Telecommunications, Inc. Special
Incentive Plan. The Plan is effective November 1, 2002 and is of indefinite
duration.

Purpose

        The purpose of the Plan is to coordinate with the Management Incentive
Plan (MIP) to provide a financial incentive and reward to identified
participants for achieving pre-defined business milestones that are crucial for
the success of ADC or one of its business segments.

Eligibility for Participation

        Eligibility is very restrictive. It is limited to a relatively small
number of employees who are deemed most key to the achievement of crucial
business milestones. Temporary employees and independent contractors are not
eligible. Participation requires the prior written approval of the CEO.
Participation of a Section 16 officer also requires the approval of the
Compensation and Organization Committee of the Board (the "Committee").

Milestones

        Generally, one to five milestones will be defined. Each will have an
associated date after which achievement is not recognized. For each milestone,
one to three levels of achievement may be defined such that the more difficult
level results in a higher payment. Each milestone should be defined in such a
fashion that subjectivity is not required to determine its achievement.

Timing of Payment

        Payments that become due under this Plan are made on a normal payroll
date as soon as administratively feasible following the verification of the
achievement.

Payment Levels

        A payment amount earned through the achievement of a milestone may be
prospectively defined as a fixed dollar amount or as a percentage of the
participant's Management Incentive Plan (MIP) annual target incentive. The total
of all potential payments earned during the fiscal year will not exceed the
fiscal year total target incentive for the individual under the MIP program.

Eligibility for Payment

        In order to receive a payment under this Plan, the participant must be
an employee of ADC as of the date that the relevant milestone is deemed to have
been achieved. Participants who leave employment with ADC prior to that date
will not be deemed to have earned a payment for that milestone achievement.
Participants who transfer to another business or function within ADC and who
have no continuing responsibility in this new role for the milestone achievement
will not be eligible for a milestone achievement payment unless that milestone
was achieved prior to the transfer.

Promotions or Demotions

        Promotions or demotions that maintain a responsibility for achievement
of the milestone will require a restatement of the individual's payment for
milestone achievement unless the payment amount is expressed in light of MIP
target percentages. If expressed as a proportion of the target MIP, an
adjustment will be made to maintain the same proportion of the new target MIP.

--------------------------------------------------------------------------------


Payment Maximum

        In no case will payments credited under this Plan during the fiscal year
plus any amount paid under the MIP with respect to that same fiscal year combine
to equal more than three times the participant's target MIP award for that
fiscal year. By participating in this Plan, the participant expressly agrees to
have payments (either under this Plan or the MIP, as determined by ADC) reduced
to conform with this aggregate limit.

Administration

        The CEO, VP of HR, and CFO (the "Management Committee") are jointly
appointed and authorized to administer this plan, provided however that all
matters effecting Section 16 officers who are participants shall be determined
by the Committee. Except as noted in the preceding sentence, the Management
Committee is authorized to make all decisions to administer, apply, interpret,
determine whether designated milestones have been achieved and withdraw this
Plan, and all decisions of the Management Committee shall be final and binding
on all participants.

Severability

        If any provision of this Plan shall be held invalid, illegal or
unenforceable by a court or tribunal of competent jurisdiction, this Plan shall
be deemed severable and such invalidity, illegality or unenforceability shall
not affect any other provision of this Plan which shall be enforced in
accordance with the intent of this Plan.

Assignment

        The Company shall have the right to assign this Plan to its successors
and assigns and this Plan shall inure to the benefit of and be enforceable by
said successors and assigns. Participant may not assign this Plan or any rights
hereunder.

Entire Understanding

        This Plan, together with each participant's individual statement of
milestones and milestone achievement award amounts constitutes the entire
understanding between the parties regarding the payment of incentive
compensation under this Plan, and it supercedes any and all prior agreements or
understandings, whether oral or written, express or implied, on such subject
matter.

Amendment or Termination of Plan

        The Plan shall not entitle Participants to any future compensation. The
Plan is not an element of the employees' salary or base compensation and shall
not be considered as part of such in the event of severance, redundancy, or
resignation. ADC has no obligation to offer incentive plans to Participants in
the future. The Participant understands and accepts that the incentive payments
made under the Plan are entirely at the sole discretion of ADC. Specifically,
ADC assumes no obligation to the Participant under this Plan with respect to any
doctrine or principle of acquired rights or similar concept. Subject to the
provisions of the Plan, ADC may amend or terminate the Plan or discontinue the
payment of incentives under the Plan at any time, at its sole discretion and
without advance notice.

2

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10-K

